Citation Nr: 0937873	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-22 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed left arm 
injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk



INTRODUCTION

The Appellant was a member of the United States Army Reserve 
from June 1957 to April 1965 and again from May 1975 to May 
1994.  He had a verified period of active duty for training 
(ACDUTRA) from June 1957 to December 1957, and from May 14, 
to May 28, 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  There is no medical evidence of a left arm disability 
during service, and no evidence of a current left arm 
disability due to an event or occurrence in service.


CONCLUSION OF LAW

A left arm disability was not incurred in or aggravated by 
active duty for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 U.S.C.A § 5103(a); 
38 C.F.R. §3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim. 38 C.F.R. § 3.159.

In Pelegrini, the United States Court of Appeals for Veterans 
Claims held that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the Appellant's service and that disability, degree 
of disability, and effective date pertaining to the 
disability).  The Court held that upon receipt of an 
application for service connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and effective date for the award of benefits will be assigned 
if service connection is awarded.

In this case the Appellant was provided with VCAA 
notification letters in March and July 2004 prior to the 
initial adjudication of his claim.  These letters provided 
all the notification required by Pelegrini and Dingess.  In 
addition the Appellant received a separate letter 
specifically addressing the elements of Dingess in April 
2006.  Accordingly, the Board concludes that the duty to 
notify has been met.

The Appellant's available service treatment records and post-
service VA medical records have been associated with the 
claims file.  Neither the Appellant nor his representative 
has identified, and the file does not otherwise indicate, 
that there are any other VA or non-VA medical providers 
having existing records that should be obtained before the 
claims are adjudicated.  Finally, the Appellant was advised 
of his right to a hearing before the RO and/or before the 
Board, but he waived that right.

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the Appellant 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  

However, in the present case an examination is not required 
since the submitted evidence of record fails to suggest that 
there is a current left arm disability.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a).

Therefore the Board will proceed with the Appellant's appeal.


II.  Analysis

The Appellant contends that he suffered a left arm injury in 
May 1985 or May 1988.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active duty 
for training. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 
C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection".  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Appellant had 
a chronic disorder in service or during an applicable 
presumptive period, and that the Appellant still has such a 
disorder. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b) 

Available service treatment records reveal that in early May 
1986, the appellant was seen for complaints of what was said 
to be "left" arm pain.  Records associated with the 
treatment however reveal right arm/wrist involvement.  
Records for May 2, 5, and 7 reveal a negative X-ray and a 
sprain was diagnosed.  He was treated briefly with a splint.  
All references in these records are to the right arm/wrist.  
Service treatment records are otherwise negative for any left 
arm pathology.

In addition, the Appellant has not submitted any evidence of 
a current left arm injury or disability.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet.App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet.App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet.App. 141, 143 
(1992).  

Therefore, without evidence of a left arm injury or 
disability in service and without medical evidence of a 
current left arm injury or disability, service connection may 
not be established.


ORDER

Entitlement to service connection for a claimed left arm 
injury in denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


